        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :

       v.                                 : CRIMINAL NO. 13-171-02

ASKIA WASHINGTON                          :


                 GOVERNMENT’S RESPONSE TO DEFENDANT
            ASKIA WASHINGTON’S THIRD MOTION FOR DISCOVERY
            PERTAINING TO CLAIM OF SELECTIVE ENFORCEMENT


       Defendant Askia Washington filed a motion seeking additional discovery

regarding his claim of selective law enforcement. The government here provides

information in response to part of his inquiry, and submits that the motion should in

remaining respects be denied.

       A.     Background.

       In this case, Washington was prosecuted in a “stash house sting,” in which he and

others conspired to steal 10 kilograms of cocaine from a stash house. The cocaine did not

exist, as the sting was devised by the Philadelphia office of ATF. The matter began when

Washington’s co-defendant, Dwight Berry, approached an ATF confidential informant

(CI) in late 2012 and told the CI he was interested in robbing drug dealers and users. The

CI then introduced Berry to an undercover agent, who purported to be familiar with a

stash house where 10 kilograms of cocaine could be found. Berry then gathered a robbery

crew, which included Washington and two others. After many meetings and phone calls,
        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 2 of 17




the men gathered on the day of the purported robbery – March 15, 2013 – with two guns

and other robbery accoutrements, when they were arrested by ATF. United States v.

Washington, 869 F.3d 193, 198-99 (3d Cir. 2017).

       Washington was convicted at trial of conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951 (Count One); attempted Hobbs Act robbery, in violation of

18 U.S.C. § 1951 (Count Two); conspiracy to possess with the intent to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846 (Count Three); and

attempted possession of five kilograms or more of cocaine with intent to distribute, in

violation of 21 U.S.C. § 846 (Count Four). The jury acquitted Washington of a firearm

charge under 18 U.S.C. § 924(c), and the government then dismissed a firearm charge

under 18 U.S.C. § 922(g). The Court imposed a sentence of imprisonment of 22 years,

and other penalties.

       Before trial, Washington had moved for a hearing and discovery on the issue of

racial profiling and selective prosecution, alleging that he had been targeted for

prosecution by the government based on his race. He argued that the stash house sting

and similar investigations improperly targeted minorities. This Court denied the motion,

finding that Washington had failed to make the requisite threshold showing for such

discovery, under United States v. Armstrong, 517 U.S. 456 (1996), and United States v.

Bass, 536 U.S. 862 (2002) (per curiam),

       In Armstrong, the Supreme Court held that, to succeed on a selective prosecution

claim, a defendant “must demonstrate that the federal prosecutorial policy ‘had a

discriminatory effect and that it was motivated by a discriminatory purpose.’” 517 U.S. at

                                            -2-
        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 3 of 17




465, quoting Wayte v. United States, 470 U.S. 598, 608 (1985). In keeping with this

“rigorous standard” for proving a selective prosecution claim, the Court required “a

correspondingly rigorous standard for discovery in aid of such a claim,” and required the

defendant to present “some evidence tending to show the existence of the essential

elements of the defense, discriminatory effect and discriminatory intent.” Armstrong, 517

U.S. at 468. With respect to the discriminatory effect element, the Court held that a

defendant must make a “credible showing” that similarly situated defendants of other

races could have been prosecuted but were not. Id. at 469-70. The Court stated that the

standard for a selective prosecution claim “is a demanding one,” and “the showing

necessary to obtain discovery should itself be a significant barrier to the litigation of

insubstantial claims.” Id. at 463-64.

       On the basis of this standard, this Court denied discovery of other stash house

prosecutions. However, it ordered the government to release redacted portions of an ATF

policy manual on stash house sting operations, and defense counsel employed this

manual in cross-examination at trial.

       On appeal, the Third Circuit affirmed the conviction and sentence. It denied a

claim that Washington’s trial counsel was ineffective in opening the door on cross-

examination to revelation of a previous drug conviction of the defendant, and also denied

a due process challenge to imposition of a mandatory minimum sentence. The Court of

Appeals concluded, however, that remand was warranted for further consideration of

discovery respecting the claim of discrimination.



                                             -3-
        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 4 of 17




       B.     The First Post-Remand Discovery Request.

       Subsequently, on remand, the defense requested additional discovery regarding

ATF stash house sting investigations in the continental districts in the Third Circuit,

which this Court granted. The government did not object to the request, to the extent that

it applied to the investigating agency, the Philadelphia Field Division of ATF, but

objected to the production of information from elsewhere in New Jersey and Delaware.

The Court denied that objection and ordered the production of discovery as requested by

the defendant. Specifically, the Court directed the government to produce:

       1. A list by case name and number of each defendant in every stash house robbery
       sting conducted in Pennsylvania, New Jersey, and Delaware by the Field Office of
       the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) responsible
       for investigations in these states that occurred from 2009 until 2014 and was
       prosecuted. This list shall also include:

              a. The race of each such defendant.

              b. Whether an informant was used in the investigation that led to the
              prosecution, and if so, the race of the informant.

              c. Whether the informant initiated contact with the defendant or the
              defendant initiated contact with the informant.

       2. A list of every stash house robbery sting investigation conducted by the Field
       Office of ATF responsible for investigations in Pennsylvania, New Jersey, and
       Delaware between 2009 and 2014 that did not result in arrest or prosecution. The
       list shall also include:

              a. The race of the individual investigated (“target”).

              b. The race of any informant who participated in the investigation of the
              target.

              c. Whether the informant initiated contact with the target or the target
              initiated contact with the informant.


                                            -4-
           Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 5 of 17




               d. The reason, if known, why the target was not arrested.

Docket no. 327 (Aug. 10, 2018). The government obliged and produced the material

requested (which it supplemented on August 14, 2019, when responding to the

defendant’s second request for discovery). The information showed:

       •       There were 17 investigations in the three states in which individuals were
               charged. Of the defendants, 57 were African-American and 5 were
               Hispanic.

               In the same cases, 17 possible suspects who were African-American, 2
               possible suspects who were Hispanic, and 1 possible white suspect were
               identified, but not charged (almost always, regardless of race, because they
               did not appear at the planned robbery scene).

               In those investigations, there were 16 African-American informants, 4
               white informants, and 1 Hispanic informant. (Some matters involved the
               use of more than one informant.)

       •       There were 23 investigations in which no individual at all was charged.
               Those matters were often terminated when only one suspect had been
               identified before the investigation terminated, for the reasons set forth in a
               summary produced by the government. Accordingly, the full number of
               possible participants in these matters will never be known. Of the identified
               suspects in those matters, 40 were African-American, 6 were Hispanic, 3
               were white, and 1 was “Indian.”

               The investigations that did not lead to charges involved 15 African-
               American informants, 4 Hispanic informants, 3 white informants, and 1
               white undercover officer who provided information.

       C.      The Second Post-Remand Discovery Request.

       After this production, Washington presented what he described as “the second,

and ideally the last, in a series of ‘measured steps’ designed to determine whether

Washington was unconstitutionally targeted for investigation by the Bureau of Alcohol,

Tobacco and Firearms (‘ATF’) in this fictitious stash house robbery sting because of his


                                            -5-
        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 6 of 17




race.” Docket no. 353 at 1. This request sought information regarding any agents

involved in any of the 40 investigations related to allegations against them concerning

“racial bias/discrimination/profiling,” and further sought information regarding any

instructions or training provided to informants regarding whom to target in these stash

house investigations.

       In response (docket no. 358), the government agreed that Washington was entitled

to any information regarding discriminatory intent as to him. We therefore investigated

and confirmed that no information exists that Special Agent John Bowman, who

conducted this investigation, Special Agent Patrick Edwards, who acted as the

undercover contact with the conspirators (and is himself African-American), and their

direct supervisor, ever evinced any “racial bias/discrimination/profiling.” Further, we

reported, the informant in this case was African-American, and he did not initiate contact

with any suspect; rather, defendant Dwight Berry, acting on his own, approached this

informant with the idea of robbing drug dealers and users. As for Washington, the only

person who approached and recruited him was his co-defendant, Berry.

       The government further responded to Washington’s request for information

regarding whether any white informants in other cases were instructed to target

minorities, stating: “There is no record of any such abhorrent instruction given, and we

would take action if there were. Further, as explained above, ATF as a rule did not seek

out any subjects at all; instead, investigations began when informants or others learned of

suspects’ already-articulated interest in robberies. No informant was instructed to simply

target people at random.”

                                           -6-
        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 7 of 17




       As for the remainder of the discovery request with respect to the 39 investigations

other than that involving Washington, asking for records regarding complaints

concerning agents and the instructions given to informants in all of those cases, the

government objected, presenting the concern that the inquiry was a “fishing expedition.”

The government observed, “The term ‘any agents involved in these . . . investigations’

could potentially include several hundred agents, particularly if it is understood to cover

members of arrest teams.” The government further argued that the defense was not

making progress in its effort to establish both discriminatory effect and discriminatory

intent, as required by law, and the discovery process should therefore come to an end.

       This Court disagreed, entering an order on December 6, 2019 (docket no. 365),

directing the following additional production:

       1. Any disciplinary actions taken against any of the case agents primarily in charge
       of the 40 stash house robbery investigations that occurred in the Third Circuit
       between 2009 and 2014 (the “Stash House Robbery Investigations” or
       “Investigations”) and taken against any undercover agents involved in any of these
       Investigations, in which any of these agents have been alleged to have engaged in
       racial bias, discrimination, or profiling;

       2. Any information in possession of the investigating agencies in the 40 Stash
       House Robbery Investigations which show that any of the case agents primarily in
       charge of these Investigations or any undercover agents involved in any of these
       Investigations uttered, either verbally or in writing, words that reasonably can be
       construed to demonstrate racial bias, discrimination, or profiling;

       3. Any information in possession of the investigating agencies in the 40 Stash
       House Robbery Investigations that show that any of the case agents primarily in
       charge of these Investigations or any undercover agents involved in any of these
       Investigations, by their actions or words, reasonably can be said to have been
       engaged in racial bias, discrimination, or profiling;




                                            -7-
        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 8 of 17




       4. In the Stash House Robbery Investigations where an informant initiated contact
       with the target(s), information surrounding the training provided to the informants
       by the investigating agency regarding how and who to target;

       5. In the Stash House Robbery Investigations involving caucasian informants, any
       information which may tend to show that the caucasian informants were directed,
       either explicitly or implicitly, to target African-Americans.

The Court explained that it limited the first three categories of information to “the case

agents primarily in charge of these Investigations or any undercover agents involved in

any of these Investigations” on the basis of the government’s “legitimate” concern about

the scope of the defendant’s request. The Court stated: “The term ‘agent’ shall not

include individuals who were merely members of the arrest teams because these

individuals did not have pertinent decision-making responsibilities. This limitation will

serve the interests of both parties because the Government will be relieved of some

administrative burden and Defendant will be provided with critical information, if any

exists, that he seeks, consistent with this Order entered pursuant to the guidance of the

Third Circuit Court of Appeals.”

       On January 16, 2020, the government produced the information described by the

Court in its order. With respect to informants, the government again explained that, in all

of the stash house investigations at issue, no informant simply recruited a target, and thus

received instruction regarding how and whom to target. Rather, every investigation began

after ATF received information that a specific target was already interested in committing

a robbery. Consistently, the government added, “there is no information in our possession

‘which may tend to show that the caucasian informants were directed, either explicitly or

implicitly, to target African-Americans.’”

                                             -8-
        Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 9 of 17




       As for the case agents and undercover agents involved in the investigations, the

government examined its records regarding the 36 law enforcement officers involved in

the 40 investigations at issue (this includes task force officers not employed by the

federal government; in those instances, we requested and received responses from the

employing agencies). We found and reported that there have been no disciplinary actions

of the type described taken against any of these 36 officers, and moreover, except in two

limited instances described in our response, there was no information that any ever made

any statement or engaged in any action that could be construed to demonstrate racial bias,

discrimination, or profiling.

       D.     The Third Post-Remand Discovery Request.

       Presently, Washington’s third request for discovery rests only on one of the

specific instances described in the government’s response. In response to the inquiry

regarding information alleging misconduct by an agent pertaining to racial bias, we

disclosed the following (providing names that are redacted here):

               Agent A [who is Italian-American] was involved in Operation Gold Rush
       (New Jersey). Years later, an internal affairs investigation was opened on
       November 2, 2016, based in part on an allegation by a contractor, B [who is
       Pakistani-American], that while both were employed in the ATF field office in
       Philadelphia, A made recurring derogatory comments regarding people of Islamic
       faith, and on one occasion took a Quran from B’s work space and played a game
       of “hot potato” with it with other interns (an alleged incident that she did not
       herself witness). For his part, A said that he helped get B her position, and
       considered her a friend. He said that matters in the group turned sour when B
       competed with another employee for a position that neither ultimately received. A
       said that he joked with B and others about race/religion/ethnicity, and B even
       initiated some of the “jokes” that he thought might be insensitive to Muslims. A
       shared a copy of a photo text he received from B that in fact presents an effort at
       humor that is overtly racist.


                                            -9-
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 10 of 17




               Following an investigation, no disciplinary action was taken. The matter
       was referred to management. In 2017, the leadership of the Philadelphia Field
       Division met with each employee and conducted a verbal counseling session. A
       supervisor wrote, “I advised each of the employees of ATF’s policy of zero
       tolerance as it relates to any kind of harassment, intimidation, or reprisals with any
       of their co-workers. I further reminded them that ATF, and in particular the
       Philadelphia Field Division will not accept any deviation from the policy and that
       we not only expect a professional atmosphere but demand it. I cautioned each
       employee that any future issues relating to workplace harassment of any sort will
       be dealt with severely up to and including suspension.”

The government further advised that the alleged incidents occurred between October

2015 and October 2016, although the specific dates are unknown.

       Washington now seeks further discovery, describing the government’s report as

revealing “that before Washington’s sentencing, a special agent, a contractor and ‘others’

employed at the ATF field office in Philadelphia, engaged in racist activity and acts

evincing Islamophobia for approximately one year.” Mtn. 1-2. That is an inaccurate

statement. In fact, whether contractor B’s allegations were true was never confirmed.

Investigators (who conducted a quite thorough inquiry 1) were unable to determine the

veracity of the assertions, and it is quite possible that the matter at issue, at most, only

involved attempts at puerile humor. Accordingly, no disciplinary action was taken against

anyone.

       In any event, Washington now requests that the Court order further discovery,

directing the government to produce:



       1
          The government is in possession of a very lengthy file regarding the matter,
which we will produce for in camera review at the Court’s direction (though we suggest
there is no need for that). The undersigned has reviewed all of it, and confirmed that no
one involved in the Washington stash house matter years earlier is mentioned.
                                             - 10 -
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 11 of 17




       • whether either SA John Bowman and/or SA Patrick Edwards were one of the
       “other[s]” involved in the activity engaged in by [A and B] described in the
       government’s second discovery disclosure dated January 16, 2020;

       • any information in possession of the Philadelphia field office of the ATF which
       tend to show, between 2009 and 2014, that any of its agents, contractors or other
       personnel uttered, either verbally or in writing, words that reasonably can be
       construed to demonstrate racial bias/discrimination/profiling.

       Washington’s first request is reasonable, and we respond here: neither Bowman

nor Edwards was involved in or aware of any of the matters alleged in the 2016

complaint. As we have previously reported, there is no information in the government’s

possession that either was ever involved in any activity suggesting any racial bias.

       As for the second request, it should be denied. This is exactly the type of

overbroad inquiry which this Court previously sought to limit. We estimate that, during

the period from 2009 to 2014, there were approximately 125 people employed by the

Philadelphia Field Division of ATF. We have already examined the files of all case

agents and undercover agents involved in the present case and in the 39 other stash house

sting investigations. There is no basis for a wider investigation, which would reveal

nothing about the conduct of the stash house investigations. Even if one or more of the

125 employees did make an improper statement or take an improper action (something

that the undersigned is unaware of at this time), that would not have any conceivable

bearing on the proper conduct of this and the dozens of other stash house investigations

in which they were not the decision-making investigators. Further, no suggestion that

there was any impropriety in the division as of the time of Washington’s arrest on

March 15, 2013, can even be derived from the fact that a small number of employees


                                           - 11 -
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 12 of 17




allegedly engaged in wrongful conduct (never proven) that began over 2½ years later.

Accordingly, Washington’s second request should be denied. 2

       Addressing this case more broadly, it is time for the discovery process to end and

for the matter to be closed. We repeat here what we stated in our response to the second

request for discovery: the discovery thus far has not satisfied the defendant’s burden to

justify proceeding.

       A claim of selective enforcement or prosecution requires a showing of both

discriminatory intent and discriminatory effect. In its decision in this case, the Third

Circuit made clear that discovery on a claim of selective prosecution may be initiated

upon a showing of “‘some evidence’ of discriminatory effect,” such as proof that only

members of one race were prosecuted for a particular offense. The Court stated: “Distinct

from what is required under Armstrong/Bass, a defendant need not, at the initial stage,

provide ‘some evidence’ of discriminatory intent, or show that (on the effect prong)

similarly situated persons of a different race or equal protection classification were not

arrested or investigated by law enforcement. However, the proffer must be strong enough

to support a reasonable inference of discriminatory intent and non-enforcement.” United

States v. Washington, 869 F.3d 193, 220-21 (3d Cir. 2017). On this basis, the defendant

initiated and the government complied with the previous discovery requests.

       At this time, the Court must decide whether to proceed further, and it is apparent

that the defendant is not meeting his burden to prove either prong of the selective


       2
         Washington asserts that his request “is more tailored than his other two.” Mtn. 7.
That is plainly not the case.
                                            - 12 -
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 13 of 17




enforcement test. The Third Circuit explained: “Throughout, the district court must be

mindful that the end ‘goal’ of such a discovery motion is a valid claim of selective

enforcement under the heightened substantive standards, which we are not asked to

diminish or distinguish. If the district court’s initial or secondary inquiry sees that

destination recede or stand still, not advance, the court operates within its discretion to

deny additional discovery and to proceed to trial.” Id. at 221. The Court added: “We

emphasize that we are not directing the District Court to grant discovery; our collective

thumbs are not on the scale. Rather, we commit the inquiry to the District Court’s

considerable discretion.” Id. at 222.

       Here, the defendant’s end goal is receding, in that the defendant has not set forth

any evidence establishing either prong of the test.

       First, to make a showing of discriminatory effect, the defendant must show that

similarly situated offenders of another race have not been prosecuted.

       The requirements for a selective-prosecution claim draw on “ordinary equal
       protection standards.” [Wayte v. United States, 470 U.S. 598, 608 (1985).] The
       claimant must demonstrate that the federal prosecutorial policy “had a
       discriminatory effect and that it was motivated by a discriminatory purpose.” Ibid.;
       accord, Oyler [v. Bowles, 368 U.S. 448, 456 (1962)]. To establish a discriminatory
       effect in a race case, the claimant must show that similarly situated individuals of
       a different race were not prosecuted. This requirement has been established in our
       case law since Ah Sin v. Wittman, 198 U.S. 500 (1905). Ah Sin, a subject of China,
       petitioned a California state court for a writ of habeas corpus, seeking discharge
       from imprisonment under a San Francisco County ordinance prohibiting persons
       from setting up gambling tables in rooms barricaded to stop police from entering.
       Id., at 503. He alleged in his habeas petition “that the ordinance is enforced ‘solely
       and exclusively against persons of the Chinese race and not otherwise.’” Id., at
       507. We rejected his contention that this averment made out a claim under the
       Equal Protection Clause, because it did not allege “that the conditions and
       practices to which the ordinance was directed did not exist exclusively among the


                                             - 13 -
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 14 of 17




       Chinese, or that there were other offenders against the ordinance than the Chinese
       as to whom it was not enforced.” Id., at 507-508.

       The similarly situated requirement does not make a selective-prosecution claim
       impossible to prove. Twenty years before Ah Sin, we invalidated an ordinance,
       also adopted by San Francisco, that prohibited the operation of laundries in
       wooden buildings. Yick Wo [v. Hopkins, 118 U.S. 356, 374 (1886)]. The plaintiff
       in error successfully demonstrated that the ordinance was applied against Chinese
       nationals but not against other laundry-shop operators. The authorities had denied
       the applications of 200 Chinese subjects for permits to operate shops in wooden
       buildings, but granted the applications of 80 individuals who were not Chinese
       subjects to operate laundries in wooden buildings “under similar conditions.” Ibid.

Armstrong, 517 U.S. at 465-66. Thus, the Third Circuit confirmed:

       We start with a point of commonality. Substantive claims of selective prosecution
       and selective enforcement are generally evaluated under the same two-part test,
       which is derived from a line of seminal Supreme Court cases about the collision
       between equal protection principles and the criminal justice system. A defendant
       challenging a criminal prosecution at either the law enforcement or prosecution
       inflection points must provide “clear evidence” of discriminatory effect and
       discriminatory intent (the latter is sometimes referred to as “discriminatory
       purpose”). Meeting this standard generally requires evidence that similarly
       situated individuals of a difference [sic] race or classification were not prosecuted,
       arrested, or otherwise investigated.

Washington, 869 F.3d at 214.

       Washington has not produced any evidence of discriminatory effect, let alone

“clear evidence.” We addressed this issue at length in our response to the second request

for discovery, docket no. 358 at 15-16, explaining that there were 132 suspects identified

in the course of the investigations at issue, only four of those people were white, and

none was similarly situated to Washington in that none committed to a stash house

robbery. We gave detailed information about each of the cases in which a white suspect

was identified but then not charged because he did not commit to a robbery. Therefore, as

a matter of law, there is no showing here of discriminatory effect. See, e.g., United States

                                           - 14 -
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 15 of 17




v. Al Hedaithy, 392 F.3d 580, 607-08 & n.24 (3d Cir. 2004) (rejecting under

Armstrong/Bass a selective prosecution discovery request premised on newspaper articles

showing rampant cheating on a standardized test: “The defect in Al Hedaithy’s proffer is

that none of this evidence indicates that similarly situated persons were treated

differently. Demonstrating that thousands of other people have also cheated on the [ ]

exam does nothing to identify persons who are similarly situated”). Washington’s latest

request, focused on scores of ATF employees who had nothing to do with any of the

stash house cases, would do nothing to advance a showing of discriminatory effect. His

selective enforcement claim is therefore untenable, and the discovery process should end

for this reason alone.

       Second, Washington has not presented any evidence to satisfy the discriminatory

intent prong, either. We have now confirmed that there is no information that any agent

who directed this investigation, or indeed any similar investigation in this area during a

five-year period, has ever been disciplined for or reliably accused of any discriminatory

act at all, let alone engaged in a pernicious act of targeting an individual for investigation

or prosecution on the basis of race. As this Court has already determined, an exploration

of the files of ATF employees and contractors who had no decision-making role in any of

these cases would not produce anything of any relevance on this issue.

       It is apparent that Washington’s goal of proving selective enforcement is not

advancing, but has come to a dead end. There is no evidence that the agents who

investigated this matter acted with any discriminatory intent, nor that, in any similar

investigation during a five-year period in this region, any similarly situated person of

                                            - 15 -
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 16 of 17




another race was not prosecuted. There is accordingly no support for either of the

required showings in a selective enforcement or prosecution claim, and this matter should

come to a conclusion.

                                         Respectfully yours,

                                         WILLIAM M. McSWAIN
                                         United States Attorney


                                         /s Robert A. Zauzmer
                                         ROBERT A. ZAUZMER
                                         Assistant United States Attorney
                                         Chief of Appeals




                                          - 16 -
       Case 2:13-cr-00171-JHS Document 372 Filed 01/31/20 Page 17 of 17




                            CERTIFICATE OF SERVICE

      I hereby certify that this pleading has been served on the Filing User identified

below through the Electronic Case Filing (ECF) system:


                    Mark S. Greenberg, Esq.
                    920 Lenmar Drive
                    Blue Bell, PA 19422


                                         /s Robert A. Zauzmer
                                         ROBERT A. ZAUZMER
                                         Assistant United States Attorney


Dated: January 31, 2020.
